UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-51153 FEDFIRST FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) United States 25-1828028 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Donner at Sixth Street, Monessen, Pennsylvania (Address of principal executive offices) (Zip Code) (724) 684-6800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer (Do not check if a smaller reporting company) £ Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T As ofAugust 13, 2009, the issuer had 6,326,472 shares of common stock outstanding. FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item 1.Financial Statements. 1 Consolidated Statements of Financial Condition atJune 30, 2009(Unaudited) and December 31, 2008 1 Consolidated Statements of Operations (Unaudited) for theThree and SixMonths Ended June 30, 2009 and 2008 2 Consolidated Statements of Changes in Stockholders’ Equity and ComprehensiveIncome (Loss) for theSix Months EndedJune 30, 2009 and 2008 (Unaudited) 3 Consolidated Statements of Cash Flows for theSix Months Ended June 30, 2009 and 2008 (Unaudited) 5 Notes to the Unaudited Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 23 Item 3.Quantitative and Qualitative Disclosures About Market Risk. 32 Item 4.Controls and Procedures. 32 PART II – OTHER INFORMATION Item 1.Legal Proceedings. 33 Item 1A. Risk Factors. 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 33 Item 3. Defaults Upon Senior Securities. 33 Item 4T. Submission of Matters to a Vote of Security Holders. 34 Item 5. Other Information. 34 Item 6. Exhibits. 34 SIGNATURES 35 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION June 30, December 31, (Dollars in thousands, except share data) (UNAUDITED) Assets: Cash and cash equivalents: Cash and due from banks $ $ Interest-earning deposits Total cash and cash equivalents Securities available-for-sale Loans, net Federal Home Loan Bank ("FHLB") stock, at cost Accrued interest receivable - loans Accrued interest receivable - securities Premises and equipment, net Bank-owned life insurance Goodwill Real estate owned Deferred tax assets Other assets Total assets $ $ Liabilities and Stockholders' Equity: Deposits: Noninterest-bearing Interest-bearing Total deposits Borrowings Advance payments by borrowers for taxes and insurance Accrued interest payable - deposits Accrued interest payable - borrowings Other liabilities Total liabilities Stockholders' equity FedFirst Financial Corporation stockholders' equity: Preferred stock $0.01 par value; 10,000,000 shares authorized; none issued - - Common stock $0.01 par value; 20,000,000 shares authorized; 6,707,500 shares issued and 6,324,775 and 6,351,775 shares outstanding 67 67 Additional paid-in-capital Retained earnings - substantially restricted Accumulated other comprehensive loss, net of deferred taxes of $(1,063) and $(716) ) ) Unearned Employee Stock Ownership Plan ("ESOP") ) ) Common stock held in treasury, at cost (382,725 and 355,725 shares) ) ) Total FedFirst Financial Corporation stockholders' equity Noncontrolling interest in subsidiary 85 Total stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to the Unaudited Consolidated Financial Statements. 1 CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months For the Six Months Ended June 30, Ended June 30, (Dollars in thousands, except per share data) Interest income: Loans $ Securities Other interest-earning assets 5 81 11 Total interest income 4,484 4,355 9,054 8,661 Interest expense: Deposits Borrowings Total interest expense 2,218 2,356 4,568 4,782 Net interest income Provision for loan losses 230 220 390 279 Net interest income after provision for loan losses Noninterest income: Fees and service charges Insurance commissions 595 393 1,296 1,113 Income from bank-owned life insurance 71 69 Net gain on sales of available-for-sale securities 73 - 73 Gain (loss) on sale of real estate owned 9 - 9 (3
